United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3120
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Alejandro Camacho-Lopez,                *
                                        *   [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: May 4, 2004

                                 Filed: May 6, 2004
                                  ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Alejandro Camacho-Lopez (Camacho) appeals the sentence imposed by the
district court1 after he pleaded guilty to an immigration offense. His counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967).
Camacho has filed a pro se supplemental brief.




      1
       The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
      Camacho pleaded guilty to entering the United States after having been
previously deported following an aggravated felony conviction, namely a 1992 state
aggravated-assault conviction, in violation of 8 U.S.C. § 1326(a), (b)(2). The district
court granted Camacho’s motion for downward departure based on his overstated
criminal history, and reduced his criminal history category from III to II. The court
sentenced Camacho to 41 months imprisonment and 3 years supervised release.

       In the Anders brief, counsel suggests the district court erred by not departing
further. This issue is unreviewable. See United States v. Dutcher, 8 F.3d 11, 12 (8th
Cir. 1993) (extent of district court’s downward departure is unreviewable on appeal,
regardless of court’s reasons for refraining from departing further). In his pro se
submissions, Camacho argues that both his counsel in the instant proceedings and the
attorney who represented him on the state aggravated-assault charge were ineffective.
The claim as to current counsel is more appropriately raised in 28 U.S.C. § 2255
proceedings, see United States v. Martin, 59 F.3d 767, 771 (8th Cir. 1995), and
Camacho cannot collaterally attack his prior state conviction in proceedings for the
instant offense, see U.S.S.G. § 4A1.2, comment. (n.6) (Guidelines do not confer upon
defendant any right to attack collaterally prior conviction or sentence beyond any
such rights otherwise recognized in law).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no nonfrivolous issues. Accordingly, we affirm,
and we grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-